In re John K. Snyder applying for writs of certiorari, mandamus and prohibition.
*500The' petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Guy E. Humphries, Jr., Judge of the Ninth Judicial District, Court for the Parish of Rapides, to transmit to the Supreme Court of Louisiana, on or before the 7th day of May, 1970, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through its attorney shall show' causé, in this court, on the date aforesaid, at 11 o’clock A. M., why' the relief prayed for' in the petition of the relator should not be granted.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relator in said Ninth Judicial District Court shall be stayed and suspended.